210 F.3d 792 (7th Cir. 2000)
Stephen P. LENKER,    Plaintiff-Appellant,v.METHODIST HOSPITAL,    Defendant-Appellee.
No. 98-4183
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 23, 1999Decided April 26, 2000

Appeal from the United States District Court  for the Northern District of Indiana, Hammond Division.  No. 95 C 377--Theresa L. Springmann, Magistrate Judge. [Copyrighted Material Omitted]
Before POSNER, Chief Judge, MANION and ROVNER,  Circuit Judges.
ILANA DIAMOND ROVNER, Circuit Judge.


1
Stephen Lenker sued his  employer, Methodist Hospital, under the Americans  With Disabilities Act, for failing to accommodate  him. Lenker, a nurse, suffered from multiple  sclerosis ("MS"). After his doctor issued a  lifting restriction for him, the hospital removed  him from his job as a nurse because the hospital  considered lifting to be an essential part of the  job that could not be reasonably accommodated. A  jury found in favor of the hospital and Lenker  appeals. We affirm.

I.

2
Lenker was diagnosed with MS while he was still  in nursing school, and Methodist Hospital knew he  had the condition when it hired him. At the time  of his hire, Lenker's MS was in remission, he had  no restrictions on lifting and he was able to  fully perform all of his nursing duties. One of  Methodist's job requirements for a staff nurse is  the ability "to manage, with assistance as  appropriate, approximately 200 lbs. weight." A  nurse's duties include turning patients in bed,  assisting patients to and from the bathroom,  helping patients walk and assisting patients who  unexpectedly fall. Sometimes other staff members  are available to assist a nurse with lifting, and  sometimes because of staffing shortages or  because an emergency arises, a nurse may have to  engage in physically strenuous lifting without  assistance.


3
None of this was a problem for Lenker until he  had been on the job for approximately six months.  At that time, he suffered an MS episode that  resulted in a 10 day hospitalization. When he was  released, his doctor indicated that Lenker should  not engage in any lifting. Methodist's policy at  the time was to require any employee who was sick  on the job or who missed more than three days of  work to obtain clearance from its Occupational  Health Department before being allowed to return  to work. Additionally, the policy stated that if  the employee was released to work by the  Occupational Health Department with restrictions,  the employee's manager was to determine whether  the employee could return to work with that  restriction. As a result of the policy, a  physician from the Occupational Health Department  examined Lenker following his hospitalization.  That doctor concurred with the judgment of  Lenker's personal physician that Lenker should  not engage in lifting. Thus, Lenker's work  release contained a "no lifting" restriction.  Lenker's manager subsequently determined that  Lenker could not return to work as a nurse with  that restriction because lifting was a necessary  part of the job.


4
Although the hospital's policy required twelve  months of service before an employee was eligible  for a leave of absence, Methodist granted Lenker  a leave to give him time to have his lifting  restriction reevaluated and possibly removed. The  hospital also gave Lenker access to its job  posting board, which was not available to non-  employees. Lenker's manager informed him of his  layoff status and these benefits by telephone,  and the two did not talk again about Lenker's  employment status. During Lenker's layoff, his  physical condition worsened, and after a year on  layoff status, the hospital terminated Lenker's  employment. Lenker sued Methodist, claiming  violation of the Americans With Disabilities Act,  and violation of state defamation law. The  district court granted summary judgment on the  state law defamation claim, and the ADA claim  went to trial before a jury. The jury found in  favor of Methodist Hospital. Lenker appeals.

II.

5
Lenker claims the district court erred when it  refused to grant his Rule 50 motion for judgment  as a matter of law, because Methodist failed to  show at trial that it engaged in an interactive  process to accommodate Lenker's disability.  Lenker also protests the district court's refusal  to give three of his proposed jury instructions.  The district court declined to give Lenker's  proposed instruction regarding the interactive  process in which an employer must engage to  determine what accommodations might exist for the  disabled employee, instead giving instructions  proposed by Methodist Hospital on this same  subject. The court also declined to instruct the  jury that Methodist's "100% healed" policy  violated the ADA, or that the jury could consider  whether Methodist's stated reason for terminating  Lenker was pretextual. We review the denial of a  motion for judgment as a matter of law de novo,  determining whether the evidence presented and  the reasonable inferences drawn from the evidence  are sufficient to support the verdict when viewed  in a light most favorable to the party against  whom the motion is directed. Emmel v. Coca-Cola  Bottling Co. of Chicago, 95 F.3d 627, 629-30 (7th  Cir. 1996). We review the jury instructions to  determine if, as a whole, they were sufficient to  inform the jury correctly of the applicable law,  reversing only if a particular instruction  misguides the jury to a party's prejudice. Maltby  v. Winston, 36 F.3d 548, 560 (7th Cir. 1994),  cert. denied, 515 U.S. 1141 (1995).

A.

6
Lenker believes he is entitled to judgment as a  matter of law because the hospital engaged in a  directed rather than an interactive process with  him once it learned of his disability. Lenker  contends that Methodist failed to establish that  lifting was an essential element of a nurse's  job, and that he could not be accommodated. He  protests Methodist's failure to assess the job of  nurse and his abilities with an eye toward  accommodating him. He maintains that uncontested  evidence supports his view that the hospital  refused to even consider an accommodation.  Following a trial, we are limited in our review  to assessing whether no rational jury could have  found for Methodist. Emmel, 95 F.3d at 630.


7
In determining whether a particular job function  is essential, we are guided by the federal  regulations:


8
Evidence of whether a particular function is  essential includes, but is not limited to:


9
(i)  The employer's judgment as to which  functions are essential;


10
(ii)  Written job descriptions prepared before  advertising or interviewing applicants for the  job;


11
(iii)  The amount of time spent on the job  performing the function;


12
(iv)  The consequences of not requiring the  incumbent to perform the function;


13
(v)  The terms of a collective bargaining  agreement;


14
(vi)  The work experience of past incumbent in  the job; and/or


15
(vii)  The current work experience of incumbents  in similar jobs.


16
See 29 C.F.R. sec. 1630.2(n)(3). See also R. 67,  Court's Instruction No. 16 (detailing these  factors for the jury). The jury heard evidence  that Methodist considered lifting an essential  function of the job, that it was part of the job  description for staff nurses, that at times,  staff shortages or emergencies left a nurse  without assistance in a lifting task, and that  the need for lifting was not always predictable  because patients sometimes fell or needed  assistance unexpectedly. Lenker protests that  lifting comprised at most two percent of a  nurse's day, that devices were available to  assist in lifting patients, and that all nurses  were allowed to use their judgment to determine  whether they needed assistance in a particular  situation and call for other staff to help. The  jury was free to find, however, that those times  of the work day when lifting was required were  essential to the nurse's job, that a device to  assist in lifting a patient out of bed would not  help a patient walk down the hall or to the  bathroom, and that at times other staff would not  be available to assist. In short, based on  evidence presented by the hospital, the jury was  certainly entitled to find that lifting was an  essential function of a nurse's job.


17
The remaining question is whether Lenker could  be accommodated, and whether the hospital engaged  in an interactive process with him to determine  appropriate accommodations. The hospital offered  evidence that Lenker could not always be assisted  in carrying out this function because of staff  shortages and emergencies. Thus, not only was the  lifting function essential, but Lenker could not  be accommodated as a nurse. This did not relieve  the hospital of its duty to accommodate Lenker in  other ways if possible.1 Because Lenker could  not be accommodated as a nurse, the hospital made  its internal job postings available to him so  that he could apply for other jobs in the  hospital more suited to his abilities. See  Hendricks-Robinson v. Excel Corp., 154 F.3d 685,  694 (7th Cir. 1998) (reasonable accommodation  includes reassignment to a vacant position for  which the employee is qualified); Dalton v.  Subaru-Isuzu Automotive, Inc., 141 F.3d 667, 677-  78 (7th Cir. 1998) (same). Lenker testified that  he would have taken any job, but the hospital  claimed Lenker refused to take any non-nursing  jobs. For whatever reason, Lenker did not obtain  another permanent position at the hospital.  Whether the hospital tried to reasonably  accommodate Lenker with these steps, and whether  Lenker cooperated in the hospital's attempts to  accommodate him are classic fact questions for  the jury to resolve. The jury appears to have  resolved the issues in the hospital's favor. We  will not supplant our view of the evidence for  that of a jury in its verdict. Emmel, 95 F.3d at  630 (quoting Hybert v. Hearst Corp., 900 F.2d 1050, 1054 (7th Cir. 1990)). We therefore affirm  the district court's denial of Lenker's motion  for judgment as a matter of law.

B.

18
The district court rejected Lenker's proposed  jury instruction regarding the interactive  process. The controversial part of Lenker's  instruction states that "if you find the  interactive process was one directed by the  defendant and not truly interactive, then this is  a violation of the ADA on the part of the  defendant." Lenker relied on Excel in support of  this instruction. In Excel, the court found that  an employer's procedure for accommodation was  directive as opposed to interactive where, in  part, the plant nurse unilaterally determined  that employees could not be accommodated in  certain positions. 154 F.3d at 699. Here, the  court declined the instruction because other  instructions already accurately and fully advised  the jury as to what constitutes an interactive  process:


19
With regard to this court's other instructions  that fully advise the jury as to what constitutes  an interactive review process, the court believes  that the language contained in its instructions  does properly reflect the language in the  statute; that the statute specifically does not  reference in this context a directive process as  opposed to an interactive process as being a  violation forbidden. For that reason, the court  declined to use the plaintiff's tendered  Instruction 17.


20
Tr. at 784. Although this explanation is somewhat  cryptic, we believe the court was declining the  instruction because the statute says nothing  about a directed versus an interactive process,  and other instructions adequately addressed the  requirement for an interactive process.


21
Our review of the other instructions reveals  that they did, in fact, adequately address the  interactive process. The remaining instructions  informed the jury of the employer's duty to  analyze the job involved, determine its purpose  and essential functions, as well as the duty to  consult with the employee to determine the  precise job-related limitations imposed by the  disability and how those limitations could be  overcome with a reasonable accommodation. The  court also instructed the jury that the employer  was obliged to identify, in consultation with the  employee, potential accommodations, and to assess  the effectiveness each would have in enabling the  individual to perform the essential functions of  the position. The jury was also instructed that  the employer was to consider the preference of  the individual to be accommodated and then select  the accommodation most appropriate for both the  employee and the employer. Based on this Court's  decisions, the court also advised the jury that  making these determinations is a cooperative  process, and both the employer and the employee  must make reasonable, good faith efforts:


22
Neither party should be able to cause a breakdown  in the process for the purpose of either avoiding  or inflicting liability. A party that obstructs  or delays the interactive process is not acting  in good faith. A party that fails to communicate,  by way of initiation or response, may also be  acting in bad faith.


23
R. 67, Court's Instruction No. 22. See Feliberty  v. Kemper Corp., 98 F.3d 274, 280 (7th Cir.  1996); Beck v. University of Wisconsin Bd. of  Regents, 75 F.3d 1130, 1135-36 (7th Cir. 1996).  These instructions are accurate statements of the  law, and the jury was not therefore misled by  them. Lenker's complaint that the concept of  "good faith" was not adequately addressed is  belied by the language we just quoted. As for  Lenker's insistence on the "directed process"  language, we have repeatedly held that a party is  not entitled to any particular wording, and the  court adequately addressed the interactive  process concept with its instructions on the need  for a cooperative process. See e.g. Russell v.  National R.R. Passenger Corp., 189 F.3d 590, 594  (7th Cir. 1999). We therefore affirm the district  court's refusal to give Lenker's alternate  instruction.

C.

24
The district court also declined to give  Lenker's "100% healed" instruction, which reads,  in relevant part:


25
Additionally, if you find that the Plaintiff has  proven by a preponderance of the evidence that  the Defendant Hospital has a policy that required  the Plaintiff to be "100% healed" or that he must  be "cured" of his disability before he could  return to work as a nurse, then you shall find  that this is a per se violation of the ADA and  should find for the Plaintiff and against the  Defendant.


26
R. 66, Plaintiff's Proposed Jury Instruction No.  37. The district court rejected the instruction  because it was unnecessary in light of other  instructions given and because it did not  accurately reflect the law as it related to the  issues presented in this case. Lenker relies on  Excel in support of this instruction. Excel cited  favorably a district of Minnesota case for the  proposition that a policy that requires an  employee to be 100% healed before returning to  work is a per se violation of the ADA because it  does not allow a case-by-case assessment of an  individual's ability to perform the essential  functions of the job, with or without  accommodation. See Heise v. Genuine Parts Co.,  900 F. Supp. 1137, 1154 n.10 (D. Minn 1995).


27
Lenker claims there was testimony that Methodist  Hospital had such a policy. He cites statements  from hospital personnel that an employee with a  lifting restriction would not be allowed to  return to work until the restriction was removed  because lifting was an essential function of the  job that could not be accommodated. This is a far  cry from saying that Lenker's MS must be 100%  healed before being allowed to return to work.  The district court was correct that the "100%  healed" instruction was not an accurate  reflection of the law as applied to the facts of  this case. Instead, Lenker's real objection to  the hospital's policy was that it decided,  without consulting Lenker, that lifting was an  essential job function that could not be  reasonably accommodated. Other instructions  addressed this issue, and it was for the jury to  decide whether Methodist was justified in its  blanket assessment that nurses who could not lift  could not be accommodated as nurses. It was also  for the jury to decide whether the hospital  adequately accommodated Lenker in other ways,  such as giving him access to internal job  postings, and placing him on layoff status to  give him time to recover his ability to lift.

D.

28
The district court also rejected Lenker's  proposed instruction on the issue of pretext.  Lenker's instruction tracked the language of the  McDonnell Douglas case, using a burden shifting  analysis. See McDonnell Douglas Corp. v. Green,  411 U.S. 792 (1973). The instruction explained  that Lenker believed the actions taken against  him were the result of unlawful discrimination in  violation of the ADA, but that the hospital had  advanced non-discriminatory reasons for its  actions. Lenker's instruction explained that if  this non-discriminatory explanation was not the  true reason for the hospital's actions, then the  explanation was pretextual. If the jury decided  the explanation was pretextual, they were free to  conclude that the real reason for the hospital's  action was unlawful discrimination. The district  court rejected this instruction because it found  that a McDonnell Douglas burden-shifting analysis  was inappropriate and unnecessary for an ADA case  under our decision in Bultemeyer v. Fort Wayne  Community Schools, 100 F.3d 1281 (7th Cir. 1996).


29
In Bultemeyer, we explained that in a disparate  treatment claim under the ADA, the plaintiff  could use either direct proof or rely on the  burden-shifting method defined in McDonnell  Douglas. 100 F.3d at 1283. However, when a  plaintiff brings a claim under the reasonable  accommodation part of the ADA, the burden-  shifting method of proof is both unnecessary and  inappropriate. We held in Bultemeyer that if the  plaintiff demonstrated that the employer should  have reasonably accommodated the plaintiff's  disability and did not, the employer has  discriminated under the ADA and is liable. Id.  See also Weigel v. Target Stores, 122 F.3d 461,  464 (7th Cir. 1997). There is no need at that  point for indirect proof or burden shifting.  Because Lenker's claim was based on reasonable  accommodation and not disparate treatment, the  district court was correct to reject Lenker's  proposed pretext instruction.


30
AFFIRMED.



Notes:


1
 The hospital also tried to accommodate Lenker by  allowing him to go on layoff status so that he  would have time to possibly regain his ability to  lift if his MS went into remission.